HAWKINS, J.
I concur in the judgment, but do not agree with the reasoning in History Co. v. Dougherty, 3 Ariz. 387, 29 Pac. 649,—that our statutes on the subject of appeal *163are indefinite. Onr statute on appeal seems to be perfectly plain. An appeal or writ of error may be taken thereunder, in my opinion, from any final judgment of the district court rendered in civil eases where jurisdiction of appeal is given. Jurisdiction to review on appeal is plainly set out in paragraph 593 of the Revised Statutes of 1887. Paragraph 846 of the Revised Statutes can mean nothing else tllan “An appeal or writ of error may be taken to the supreme court from any final judgment of the district court rendered in civil cases,” as provided in paragraph 593.
ROUSE, J.—I agree with Justice Hawkins’s concurring opinion.